Citation Nr: 0833461	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for a service-connected 
scar as the residual of an injury to the left lower thigh due 
to splinter (hereinafter "residual scar").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from July 1976 to July 1980.  
The veteran had a subsequent period of active service from 
August 1985 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's residual scar is superficial, not 
manifested by limitation of motion, and not painful on 
examination and does not cover an area of 144 square inches 
or greater.  


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected residual scar have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in May 2004, prior to the August 2004 rating decision.  Thus, 
the requirements of Pelegrini have been satisfied.   

Additionally, for an increased rating claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
veteran, that to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life.  Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 43-44.  The veteran has been 
notified that he must show evidence of an increase in 
severity of his disability in the May 2004 VCAA notice sent 
to him.  The VCAA notice informed the veteran that he could 
submit evidence in the form of lay statements, statements 
from a physician, and any other evidence to demonstrate a 
worsening of his residual scar.  Although the veteran was not 
specifically advised regarding the diagnostic criteria for an 
increased evaluation, the November 2005 Statement of the Case 
included the diagnostic criteria necessary for an increased 
evaluation for his scar.  The veteran did not receive 
notification asking for him to present the effects his 
disability has on his employment and his daily life; however, 
he has presented such information through his February 2006 
VA examination when he discussed how his scar affects his 
activities such as when he lifts and carries heavy objects 
and does heavy work in the yard.  Since the veteran was given 
notice that he must present worsening of his service-
connected disability for an increased rating claim, and he 
has presented evidence of such through his statements and VA 
examinations, he has not been prejudiced by any notice 
deficiency.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  Moreover, the 
veteran was afforded VA examinations in June 2004 and 
February 2006.  The veteran contends that his February 2006 
VA examination was inadequate.  However, the Board observes 
that the VA examiner reviewed the veteran's claims file, 
conducted an examination and supported his opinion with a 
full rationale.  Thus, a remand for a VA examination is not 
necessary in this case.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  




II.	Legal Criteria

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 7801 directs that scars other than on the 
head, face, or neck that are deep or cause limited motion are 
evaluated as 10 percent disabling for areas exceeding 6 
square inches, 20 percent disabling for areas exceeding 12 
square inches, 30 percent disabling for areas exceeding 72 
square inches, and 40 percent disabling for areas exceeding 
144 square inches.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2007).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2007).
Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2007).  

The next criteria, that of Diagnostic Code 7804, provide that 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) following states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (See 38 C.F.R. § 4.68 of this part on 
the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall 
be rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118 (2007).


III.	Analysis

The veteran's residual scar is currently evaluated as non-
compensable, whether under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805.  

In the June 2004 VA examination report, the veteran was 
diagnosed with a muscle injury to the right leg with no 
difference in joint movement and no weakness of the muscles 
of the left thigh.  The VA examiner noted that there was a 
scar on the lateral side of the left thigh, 7 centimeters 
(cm) long and 1/2 cm wide.  The examiner noted that there was 
no tenderness or adhesions.  The examiner also indicated that 
the veteran's range of motion was not affected, no 
disturbance of gait and that the movements were normal.  The 
report shows that the veteran complained of numbness and 
weakness in his scar when he did heavy exercise.  

In the February 2006 VA examination, the veteran was 
diagnosed with a scar to the left thigh due to a splinter 
injury in 1979.  The examiner noted that the veteran had a 
very faint superficial scar on the lateral aspect of the 
lower third of the left thigh.  The examiner indicated that 
the scar was hardly visible, transverse, and smooth in 
texture.  It was noted that the scar was not tender or 
sensitive.  The report further reveals that there was no loss 
of muscular tissue, no adhesion, and that the range of motion 
was normal.  The veteran reported to the examiner that he 
felt pain in the scar during cold weather and when he carried 
heavy objects or lifted heavy furniture.  The examiner noted 
that there was no objective evidence to account for the 
veteran's subjective symptoms and no evidence to link the 
symptoms to the scar.  

Based on the foregoing evidence, the Board finds that the 
criteria has not been met for a higher evaluation under the 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 for the 
veteran's residual scar.  It is not sensitive or tender to 
the touch.  Moreover, the scar is superficial, not deep, and 
not associated with soft tissue damage.  Similarly, there is 
no evidence that the scar has impacted the veteran's 
functioning ability of his left thigh.  Also, the scar does 
not approach the area size needed for a compensable 
evaluation.  The Board acknowledges that under Diagnostic 
Code 7804, a 10 percent evaluation is warranted when a 
superficial scar, one that is not associated with underlying 
soft tissue damage, is painful on examination.  Although the 
veteran complains of pain in the scar, the VA examiner noted 
that there was no objective evidence to account for the 
veteran's subjective symptoms.  Further, the veteran's scar 
was not painful upon examination by the VA examiner, as 
required by the higher disability evaluation of 10 percent.  
As such, the Board finds that the evidence does not allow for 
a compensable evaluation under the pertinent criteria.  

The Board also considered an extra-schedular evaluation under 
38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the veteran's earning capacity due to the disability at 
issue.  The record does not show any hospitalization for the 
veteran's scar and the manifestation of the residual scar is 
not in excess of that contemplated by the schedular criteria.  
Thus, the referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown¸ 9 Vet. 
App. 88, 95 (1996).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
compensable rating, the doctrine is not for application.  
Gilbert, 
1 Vet. App. 49; see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria).


ORDER

Entitlement to a compensable rating for a residual scar is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


